J-A15034-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,           :  IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                     Appellee               :
                                            :
               v.                           :
                                            :
    DARRYL O. MCMILLIAN,                    :
                                            :
                      Appellant             : No. 3196 EDA 2019

      Appeal from the Judgment of Sentence Entered September 19, 2019
             in the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0003543-2019

BEFORE:      LAZARUS, J., KING, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                   FILED DECEMBER 04, 2020

        Darryl O. McMillian (Appellant) appeals from the judgment of sentence

entered on September 19, 2019, following his guilty plea to one count each

of third-degree murder and person not to possess a firearm. Appellant’s

counsel has filed a petition to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). Upon review, we quash this appeal as untimely filed

and dismiss as moot counsel’s petition to withdraw.

        Given our disposition, a detailed recitation of the facts is unnecessary.

Briefly, shortly before 1:00 a.m. on April 16, 2019, Appellant shot his

roommate, James Madison, in the abdomen over a disagreement about

money Appellant believed Madison owed to him. Madison died as a result of

*   Retired Senior Judge assigned to the Superior Court.
J-A15034-20


the gunshot wound. At the time of the incident, Appellant was legally

prohibited from possessing a firearm. Based on the foregoing, Appellant was

charged with, inter alia, criminal homicide and person not to possess a

firearm. On September 19, 2019, Appellant entered a negotiated guilty plea

to third-degree murder and person not to possess a firearm in exchange for

an aggregate sentence of 25 to 50 years of incarceration. The trial court

sentenced Appellant the same day in accordance with the plea agreement.

Appellant did not file a post-sentence motion. On November 5, 2019,

Appellant pro se filed a notice of appeal.1, 2

      Preliminarily, we must address the timeliness of Appellant’s notice of

appeal. See Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa. Super.

2015) (citation omitted) (“We lack jurisdiction to consider untimely appeals,

and we may raise such jurisdictional issues sua sponte.”). Appellant’s notice

of appeal was filed with this Court on November 5, 2019. However, because

Appellant did not file a post-sentence motion, his notice of appeal was due




1  While “pro se filings submitted by counseled defendants are generally
treated as legal nullities[,]” Commonwealth v. Muhammed, 219 A.3d
1207, 1210 (Pa. Super. 2019) (citation omitted), this Court must docket pro
se notices of appeal, even when the defendant is represented by counsel.
Commonwealth v. Williams, 151 A.3d 621, 624 (Pa. Super. 2016).

2 Because Appellant raised claims of ineffective assistance of trial counsel,
the trial court granted counsel’s petition to withdraw and appointed new
counsel to represent Appellant on appeal.



                                       -2-
J-A15034-20


by October 21, 2019.3 Pa.R.A.P. 903(c)(3). “Time limitations on the taking of

appeals are strictly construed and cannot be extended as a matter of grace.”

Commonwealth v. Perez, 799 A.2d 848, 851 (Pa. Super. 2002) (citation

omitted).

       Appellant was incarcerated at the time he mailed the notice of appeal.

Thus, we must consider the timeliness of his notice of appeal in light of the

prisoner’s mailbox rule, which “provides that a pro se prisoner’s document is

deemed filed on the date he delivers it to prison authorities for mailing.”

Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super. 2011). This

Court is “inclined to accept any reasonably verifiable evidence of the date

that   the   prisoner   deposits   the   [filing]   with   the   prison   authorities.”

Commonwealth v. Betts, ___ A.3d ___, 2020 WL 5524288, at *2 n.5 (Pa.

Super. 2020) (citation omitted). Examples of reasonably verifiable evidence

include, but are not limited to, a cash slip noting the date postage was

deducted from a prisoner’s account, an “affidavit attesting to the date of

deposit with the prison officials,” and “evidence of internal operating

procedures regarding mail delivery … and the delivery route of the mail, to

decide the last possible date on which the [prisoner] could have mailed an



3 Because the 30th day following Appellant’s judgment of sentence was a
Saturday, his notice of appeal was due the next business day, October 21,
2019. 1 Pa.C.S. § 1908 (“When any period of time is referred to in any
statute, [w]henever the last day of any such period shall fall on Saturday or
Sunday, [] such day shall be omitted from the computation.”).



                                         -3-
J-A15034-20


appeal   based     on    the   date    that     the     prothonotary   received     it.”

Commonwealth v. Jones, 700 A.2d 423, 426 (Pa. 1997). “Where[] the

facts concerning timeliness are in dispute, a remand for an evidentiary

hearing may be warranted.” Id. at 426 n.3.

      When the filing is received by the relevant court only a few days after

the expiration of the filing period, this Court assumes, without remanding for

an evidentiary hearing, that the pro se filing must have been submitted to

prison authorities for mailing by the last day of the filing period. See Betts,

___ A.3d ___, 2020 WL 5524288, at *2 n.5 (“Given the inherent delays

associated with mail delivery and the totality of the circumstances, we

conclude that Appellant’s pro se response[, which was received by the lower

court two days after the filing period ended,] must have been deposited for

mailing no later than [the last day of the filing period].”); Commonwealth

v. Patterson, 931 A.2d 710, 714 (Pa. Super. 2007) (“Although the record is

bereft of the envelope in which the notice of appeal was mailed, and thus

lacks a postmark definitively noting the date of mailing, we note that [] in

order for the trial court to have received the notice of appeal by September

25th, it is likely that Appellant mailed his notice of appeal on or before

September     22nd.     Accordingly,   we     decline   to   quash   the   appeal   for

untimeliness.”).

      Instantly, Appellant’s notice of appeal was self-dated October 21,

2019, postmarked November 1, 2019, and filed with this Court on November


                                        -4-
J-A15034-20


5, 2019. As noted supra, in order to be considered timely-filed, Appellant

must have submitted the notice to prison authorities for mailing by October

21, 2019. There is no evidence in the certified record of when Appellant

submitted the notice to prison authorities, nor is there “any reasonably

verifiable evidence” permitting us to infer that Appellant submitted the

notice on time. Betts, supra. Unlike Betts and Patterson, where the filing

was received by the relevant court only a few days after the filing period

ended, in the instant case our Court received the notice of appeal 15 days

after the appeal period ended. We cannot infer that Appellant timely-

delivered the notice to prison officials based upon the postmark, because the

postmark indicates the United States Postal Service received it 11 days after

the appeal period ended. Appellant does not offer any other evidence of

when he delivered the notice to prison authorities for mailing or explain why

there would have been an 11-day delay in mailing the notice by prison

authorities if he submitted it to them on October 21, 2019, nor has counsel

been able to uncover any in her review. See Response to Rule to Show

Cause, 4/22/2020. Appellant’s self-dating the last day of the appeal period

on the notice of appeal is not “reasonably verifiable evidence” of the date

Appellant submitted the notice to prison authorities, particularly where 11

days elapsed before the postmark date. If anything, it only suggests the

date Appellant wrote the notice of appeal.




                                    -5-
J-A15034-20


     Because we have not uncovered anything in the record suggesting that

Appellant’s notice was provided to prison authorities by the deadline, and

Appellant has neither disputed the untimely filing nor provided evidence to

establish that he submitted the notice of appeal to prison authorities by

October 21, 2019, there is no dispute regarding the timeliness of the appeal

that would warrant a hearing on remand. Therefore, because Appellant’s

notice of appeal is facially untimely and we have no evidence or argument to

the contrary, we quash this appeal for lack of jurisdiction and dismiss

counsel’s petition to withdraw as moot.

     Appeal quashed. Petition to withdraw as counsel dismissed as moot.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/20




                                    -6-